Citation Nr: 0807362	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-35 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder and post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for a bleeding ulcer.  

4.  Entitlement to service connection for a gastrointestinal 
disorder, including irritable bowel syndrome.

5.  Entitlement to service connection for a heart disability.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to May 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The issues as developed for appellate review by the RO 
include a gastrointestinal disability, which presumably 
refers to any disability of the gastrointestinal tract.  
Nevertheless, the RO has addressed separately a claim of 
service connection for a bleeding ulcer.  Consequently, in 
keeping with this approach, references in the decision below 
to service connection for gastrointestinal disability should 
be read to mean any such disability other than a bleeding 
ulcer, which is a separate issue.


FINDINGS OF FACT

1.  The veteran does not have a major depressive disorder 
that is related to his military service; he does not have 
PTSD.  

2.  The veteran does not have left ear hearing loss 
attributable to his period of military service.

3.  The veteran does not have a bleeding ulcer attributable 
to his period of military service.

4.  The veteran does not have a gastrointestinal disorder, 
including irritable bowel syndrome, that is attributable to 
military service,.  

5.  The veteran does not have a heart disability that is 
attributable to military service.  

6.  The veteran does not have hypertension that is 
attributable to military service.


CONCLUSIONS OF LAW

1.  The veteran does not have a major depressive disorder or 
PTSD that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§  1110, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f), 4.125(a) (2007).

2.  The veteran does not have left ear hearing loss that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2007).

3.  The veteran does not have a bleeding ulcer that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2007).

4.  The veteran does not have a gastrointestinal disorder 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007); 71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).

5.  The veteran does not have a heart disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2007); 71 Fed. Reg. 52744-47 (Sept. 7, 2006).

6.  The veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's DD214 does not document any decorations, 
medals, badges, commendations, citations, or campaign ribbons 
indicative of combat. 

The veteran's service medical records (SMRs) which include a 
July 1962 entrance examination and a May 1965 separation 
examination were associated with the claims file.  The 
veteran's blood pressure was recorded as 132/70 at his 
entrance to service and 120/98 at his discharge from service.  
The SMRs are negative for any reference to treatment for or 
complaints related to the veteran's claimed disorders.  
Audiometric testing performed at the veteran's entrance into 
service revealed puretone thresholds of 5, -5, -10, and -10 
decibels in the left ear, at 500, 1,000, 2,000, and 4,000 
Hertz, respectively.  The veteran's discharge examination 
listed his hearing as 15/15 for the whispered voice test.  
Audiometric testing was not performed at the veteran's 
separation examination.  The veteran was noted to have a 
normal clinical evaluation of the heart and a normal 
psychiatric evaluation on his entrance and separation 
examinations.  

Associated with the claims file are private treatment reports 
from Regency Center, dated from May 1976 to October 1994.  In 
August 1985 the veteran was noted to have probable essential 
hypertension of unknown etiology.  In September 1990 the 
veteran was noted to have abdominal pain with probable peptic 
ulcer disease.  In March 1991 the veteran was diagnosed with 
duodenal ulcer disease and in June 1991 he was assessed with 
probable gastritis.  In April 1993 he was assessed with 
peptic ulcer disease.  

Associated with the claims file are VA outpatient treatment 
reports dated from October 2000 to December 2005.  
Audiometric testing performed at an audiology consultation in 
February 2003 revealed puretone thresholds of 35, 30, 50, 60, 
and 65 decibels in the left ear, at 500, 1,000, 2,000, and 
3,000, and 4,000 Hertz, respectively.  The veteran was noted 
to have mild to moderately severe mixed hearing loss.  In May 
2003 the veteran reported left ear subjective hearing loss.  
The examiner said the veteran had a conductive hearing loss 
at the time of the February 2003 audiogram but he noted that 
he had bilateral cerumen impactions at that time.  The 
impactions were unable to be cleared.  The left external 
auditory canal was cleared of cerumen and the left tympanic 
membrane was intact and appeared normal.  Audiometric testing 
performed at an audiology consultation in November 2003 
revealed puretone thresholds of 10, 15, 25, 25, and 25 
decibels in the left ear, at 500, 1,000, 2,000, and 3,000, 
and 4,000 Hertz, respectively.  In May 2004 the veteran was 
seen for complaints of hearing loss.  In April 2005 the 
veteran was noted to have been hospitalized for a 
gastrointestinal bleed.  Physical examination revealed that 
the left external auditory canal was occluded with cerumen.  
The records reveal diagnoses of coronary artery disease with 
stent placement, hypertension, gastroesophageal reflux 
disease (GERD), a history of gastric ulcer secondary to non-
steroidal anti-inflammatory medications (NSAIDs), 
diverticulosis, stable chronic depressive illness, 
depression, and anxiety disorder.  

Private treatment reports from Clarkson Hospital dated in 
January 2004 reveal that the veteran was hospitalized on two 
occasions in January 2004.  The veteran's discharge diagnoses 
were atypical chest pain, a history of coronary artery 
disease with stent placement, hypertension, and anxiety.   

Also associated with the claims file is a case summary of the 
veteran submitted by E. Oliveto, M.D., dated in May 2005.  
Dr. Oliveto diagnosed the veteran with mood disorder due to 
chronic low back pain secondary to degenerative disc disease 
and episodic anxiety and panic attacks with inability to cope 
with stress.  He reported that the veteran's major 
psychosocial stressors were economic concerns and 
difficulties coping with the things he cannot do because of 
chronic low back pain.

The veteran was afforded a VA audiology examination in May 
2005.  The examiner stated that he had reviewed the claims 
file.  The veteran reported a history of exposure to boiler 
room noise for three years while he was in service.  
Audiometric testing revealed puretone thresholds of 15, 15, 
20, 35, and 50 decibels in the left ear, at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively.  The veteran had 
a speech recognition score of 96 percent for the left ear.  
The examiner diagnosed the veteran with mild to moderate high 
frequency hearing loss in the left ear.  The examiner opined 
that the veteran's hearing loss was not related to military 
service because his hearing was within normal limits at a VA 
audiology consultation in November 2003.  

The veteran was afforded a VA examination to assess his 
claimed psychiatric disorders in June 2005.  The examiner 
noted that the veteran was injured at work in an accident and 
now receives Social Security disability payments.  The 
veteran reported several stressors.  He said he was a fireman 
in the boiler room and his duty was to clean the tubes in the 
boiler room and soot would come down the tubes onto him.  He 
said he never sought treatment in service for any problems 
associated with his work in the boiler room.  Next, he said 
at one time he was trying to sleep and another service member 
was causing a disturbance.  He said he asked this person to 
quiet down and then the service member pulled a knife and 
held it to the veteran's throat.  He said he did not report 
this incident to officials.  Finally, he said he had 
nightmares about the boiler exploding and at one point the 
boiler pipes erupted but he said he was not present when this 
occurred.  No one was killed in this event.  The examiner 
said the veteran did not meet the DSM-IV stressor criterion 
for PTSD.  The examiner also reported that the veteran did 
not meet the criteria for a diagnosis of PTSD.  The examiner 
diagnosed the veteran with major depressive disorder, which 
he said was not related to military service.  The examiner 
also noted that the veteran had a diagnosis of chronic 
adjustment disorder which was not related to military 
service.  The examiner concluded that the adjustment disorder 
was related to the non-service related injury at his prior 
job.  



I.  Analysis--Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, 
certain chronic diseases, including sensorineural hearing 
loss, cardiovascular-renal disease, including 
arteriosclerosis, organic heart disease, and hypertension, 
and peptic ulcers, may be presumed to have been incurred 
during service if any such disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Major Depressive Disorder and PTSD

The veteran claims that he has major depressive disorder and 
PTSD that are related to his military service.  

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2007); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2007).  

In this case the veteran's service personnel records and 
service medical records do not document combat service.  
Furthermore, the service medical records do not document 
treatment for any psychiatric disorders.  The veteran has not 
specifically identified a stressor capable of being verified.  

A salient point to be made is that the veteran does not have 
a diagnosis of PTSD specifically linked to a stressor.  Dr. 
Oliveto diagnosed the veteran with major depressive disorder 
and reported that the veteran's psychosocial stressors were 
economic concerns and difficulties coping with the things he 
cannot do because of chronic low back pain.  The VA examiner 
diagnosed the veteran with major depressive disorder and 
chronic adjustment disorder, which he said were unrelated to 
military service.  The examiner specifically reported that 
the veteran did not meet the DSM-IV criteria for a diagnosis 
of PTSD.  Absent a diagnosis of PTSD, service connection must 
be denied.  38 C.F.R. § 3.304(f).

With regard to the claim of service connection for major 
depressive disorder, as noted, the veteran was diagnosed with 
major depressive disorder by both VA and Dr. Oliveto.  
However, neither physician linked the disorder to the 
veteran's military service.  The VA examiner specifically 
opined that the veteran's major depressive disorder was not 
related to his military service.  No medical evidence of 
record contradicts this conclusion.  Consequently, the 
preponderance of the evidence is against this claim.  

Left Ear Hearing Loss

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100, (2007).  

In this case there is no evidence of the veteran having a 
documented sensorineural hearing loss that met the criteria 
for a compensable rating within one year after service.  The 
veteran's separation examination reflects that he had 15/15 
on a whispered voice test.  The Board notes that the veteran 
was reported to have mild to moderately severe mixed hearing 
loss at VA in February 2003.  However, it was noted that he 
had bilateral cerumen impactions at that time.  The May 2005 
VA examiner opined that the veteran's mild to moderate 
sensorineural hearing loss was not related to military noise 
exposure because a November 2003 VA audiogram was within 
normal limits.  

The veteran has argued that he was exposed to noise in 
service while working in a boiler room.  The Board notes that 
the veteran is capable of presenting lay evidence regarding 
his belief that he has a current left ear hearing loss as a 
result of his service.  Nevertheless, where, as here, a 
medical opinion is required to diagnose the condition and to 
provide a nexus opinion to link current disability to 
military service, only a qualified individual can provide 
that evidence.  As a layperson, the veteran is not qualified 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The only medical opinion evidence does not 
establish that the veteran's current left ear hearing loss is 
related to service.  Consequently, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection.

Bleeding Ulcer

As noted above, there is medical evidence of peptic ulcer 
disease, duodenal ulcer disease, a hospitalization for a 
gastrointestinal bleed, and a history of gastric ulcer 
secondary to NSAID use.  However, there is no showing of a 
relationship to the veteran's period of military service.  
The veteran's service medical records do not document any 
treatment related to a bleeding ulcer and none of the 
treatment records associated with the claims file, either VA 
or private, shows that peptic ulcer disease, duodenal ulcer 
disease or the gastrointestinal bleed was related to military 
service or manifested within one year of the veteran's 
separation from service.  

In short, there is no competent evidence linking the peptic 
ulcer disease, duodenal ulcer disease or a gastrointestinal 
bleed to service or within a year of the veteran's separation 
from service.  The absence of such nexus evidence leads to 
the conclusion that the preponderance of the evidence is 
against the claim.

Heart Disability

The veteran claims that he has a heart disability related to 
military service or as secondary major depressive disorder or 
PTSD.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2007).  The Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's non-service connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  The provisions of 38 C.F.R. § 3.310 were recently 
amended to provide that VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected one unless the baseline level of severity 
of the nonservice-connected disability is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
However, as will be explained below, this change does not 
affect the analysis in this case because no relationship 
between a service-connected disability and the veteran's 
claimed disabilities has been demonstrated.

As noted, there is medical evidence of a current diagnosis of 
coronary artery disease.  However, there is no showing of a 
relationship to the veteran's period of military service.  
The veteran's service medical records did not document any 
treatment related to a heart disability and the veteran was 
not diagnosed with a heart disability at his discharge from 
service.  The veteran has not submitted any evidence which 
provides a basis for the conclusion that the veteran's 
current coronary artery disease is related to his period of 
service.  Additionally, there is no showing of this disease 
within a year of separation from service.  38 C.F.R. 
§§ 3.307, 3.309.

In short, there is no competent evidence of a heart 
disability during service, and no competent evidence linking 
the current coronary artery disease to service.  As already 
discussed, service connection for major depressive disorder 
and PTSD is not warranted and consequently service connection 
for hypertension secondary to major depressive disorder or 
PTSD is similarly not warranted.  The preponderance of the 
evidence is against the claim.



Hypertension

The veteran claims that he has hypertension related to 
military service or as secondary major depressive disorder or 
PTSD.  

As noted, there is medical evidence of a current diagnosis of 
hypertension.  However, there is no showing of a relationship 
to the veteran's period of military service.  The veteran's 
service medical records did not document any elevated blood 
pressure readings in service and the veteran was not 
diagnosed with hypertension at his discharge from service.  
The private medical records associated with the claims file 
document that the veteran was diagnosed with essential 
hypertension of unknown etiology in August 1985.  The veteran 
has not submitted any other evidence which provides a basis 
for the conclusion that the veteran's current hypertension is 
related to his period of service or manifested within one 
year of the veteran's separation from service.  

In short, there is no competent evidence of hypertension 
during service or within a year of the veteran's separation 
from service, and no competent evidence linking the current 
hypertension to service.  As noted, service connection for 
major depressive disorder or PTSD is not warranted and 
consequently service connection for hypertension secondary to 
major depressive disorder or PTSD is similarly not warranted.  
The preponderance of the evidence is against the claim.

Gastrointestinal Disorder

The veteran claims that he has a gastrointestinal disorder to 
include irritable bowel syndrome related to military service 
or as secondary to a major depressive disorder or PTSD.  (As 
the Board noted in the introduction, the claim of service 
connection for an ulcer has been addressed separately.)

The medical evidence does not reveal a diagnosis of irritable 
bowel syndrome.  As noted, there is evidence of diagnoses of 
probable gastritis, GERD, and diverticulosis.  However, there 
is no showing of a relationship to the veteran's period of 
military service.  The veteran's service medical records did 
not document any evidence of treatment for a gastrointestinal 
disorder and the veteran was not diagnosed with a 
gastrointestinal disorder at his discharge from service.  
None of the treatment records associated with the claims 
file, either VA or private, includes an opinion linking any 
current gastrointestinal disorder to the veteran's period of 
service.  

In short, there is no competent evidence of a 
gastrointestinal disorder during service, and no competent 
evidence linking any current gastrointestinal disorder to 
service.  As noted in the analysis above, service connection 
for major depressive disorder and PTSD is not warranted and 
consequently service connection for a gastrointestinal 
disorder secondary to major depressive disorder or PTSD is 
consequently not warranted.  The preponderance of the 
evidence is against the claim.

The Board notes that the veteran has alleged that he has 
major depressive disorder, PTSD, left ear hearing loss, a 
bleeding ulcer, a heart disability, hypertension, and a 
gastrointestinal disorder that are related to his period of 
military service.  While the veteran is capable of providing 
information regarding his symptoms, as a layperson, he is not 
qualified to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for major depressive disorder, PTSD, left 
ear hearing loss, a bleeding ulcer, a heart disability, 
hypertension, or a gastrointestinal disorder.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).



II.  Veterans Claims Assistance Act of 2000

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claims in March 2005.  He was 
informed of the elements to satisfy in order to establish 
service connection on a direct and secondary basis.  He was 
advised to submit any evidence he had to show that he had 
current disabilities and to identify sources of 
evidence/information that he wanted the RO to obtain on his 
behalf.  The RO also provided a statement of the case (SOC) 
reporting the results of its reviews of issues on appeal and 
the text of the relevant portions of the VA regulations.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Additionally, by way of a March 2006 letter, the veteran was 
told of the criteria used to award disability ratings and the 
criteria for assigning an effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Because neither issue is 
before the Board, further action with respect to either is 
not required.

The record also indicates that the veteran is receiving 
Social Security disability benefits; however, the duty to 
obtain records only applies to records that are "relevant" 
to the claim.  See 38 U.S.C.A. § 5103A(b)(1); see also 
Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the 
Federal Rule of Evidence 401 defining "relevant evidence" 
as "evidence having any tendency to make the existence of 
any fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence.").  The veteran has not suggested that 
any such records would show that his claimed disabilities 
were traceable to his military service.  There is no 
indication that the records would be relevant to these 
claims.  Remanding the case to obtain such records would 
serve no useful purpose.   

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, private treatment reports, 
and VA treatment reports.  As for whether further action 
should have been undertaken by way of obtaining additional 
medical opinion on the question of whether any current 
bleeding ulcer, heart disability, hypertension, or a 
gastrointestinal disorder is traceable to military service, 
the Board notes that such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  1) competent evidence of diagnosed 
disability or symptoms of disability, 2) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period, and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2007).  In this case, the veteran has had 
post-service treatment for his claimed disabilities, but 
there is no indication, except by way of unsupported 
allegation, that any current bleeding ulcer, heart 
disability, hypertension, or a gastrointestinal disorder is 
traceable to military service.  Consequently, given the 
standard of the regulation, the Board finds that VA did not 
have a duty to assist that was unmet.


ORDER

Entitlement to service connection for major depressive 
disorder or PTSD is denied.

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for a bleeding ulcer is 
denied.  

Entitlement to service connection for a heart disability is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for gastrointestinal 
disorder to include irritable bowel syndrome is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


